COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-164-CV
                                NO. 2-09-182-CV

IN RE DOUGLAS M. BRANDON                                              RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petitions for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petitions for

writ of mandamus are denied.




                                                    PER CURIAM


PANEL: CAYCE, C.J.; DAUPHINOT and MEIER, JJ.
       (MEIER, J., not participating)

DELIVERED: July 17, 2009




   1
       … See Tex. R. App. P. 47.4.